OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFI@b\loBiJ33$ME@©L station                               WJ. k)STAGE»PITNEY BOWES
                                     CO
              STATE OF TEXAS
              PENALTY FOR        , o
                                     o,

              PRIVATE USE                                                ZIP 78701
                                                                         02 m
                                                                         0001401623 MAY.          2015
 5/6/2015                       flJ-:     , .     <
 Nguyen, Ky Cao         Tr. Ct. Nor C-4-010402;0808407-C                             WR-54,928-03
 The Court has dismissed without written order'this subsequent application for a writ
 of habeas corpus. TEX. CODE CRIM. PROC; Art 11.07, Sec. 4(a)-(c).
                                                                                Abel Acosta, Clerk

                              KYCAO             UYEN
                              2803 ATRI         MDR
                              GRAND P           IRIE, TX 75052




                                  .|ll,i.HHI|,|n|lll..|ll|||l,,||l||l|.l.l,l...,.ll1|1|,||l,l||
JEBM3B 75052